DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 05, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.









Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-11 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McAllister et al. (US 6,101,242 A).
As to claim 1, McAllister discloses a communication platform [FIG. 2], comprising: 
a database [67 on FIG. 2] that stores a user profile [Column 17, lines 21-25]; and 
one or more processors [61 on FIG. 2] configured to: generate customized contact notifications by: receiving a contact identifier [Identifies called parties] from the user that identifies a contact with which the user [Known subscribers] is permitted to communicate [Column 11, 45-48]; 
receiving a plurality of notification selections from the user [Announcement], each of the plurality of notification selections [Desired called party] corresponding to a different communication type [Column 15, lines 2-8]; and 
updating the user profile in the database [Call register] based on the received plurality of notification selections [Column 15, lines 37-38]; and 
processing a communication attempt [Particular call] by the user to the contact by: determining a type [Bill a call] of the communication attempt [Column 15, lines 38-43];
 identifying one of the plurality of notification selections stored in the user profile [Announcement from memory] corresponding to the type of the communication [Voicemail] attempt [Column 18, lines 31-37]; and 
notify the contact according to the one of the plurality of notification selections [Column 20, lines 30-37].  

As to claim 7, McAllister discloses the communication platform of claim 1, wherein a notification selection from among the plurality of notification selections includes a plurality of notifications for a particular communication type [Column 15, lines 38-43].  

As to claim 8, McAllister discloses a communication platform [FIG. 2], comprising: 
a database [67 on FIG. 2] that stores a user profile [Column 17, lines 21-25]; and 
one or more processors [61 on FIG. 2] configured to: generate a customized notification profile for a user contact, the generating including: receiving a communication type designation from the user [Column 11, 45-48]; 
prompt the user to create or submit a notification file [Column 9, lines 21-27]; 
store the notification file in the database [Column 13, lines 20-24]; and 
update the user profile to identify the notification file for use with the communication type [Column 13, lines 24-31].  

As to claim 9, McAllister discloses the communication platform of claim 8, wherein the generating further includes performing a content review of the received notification file [column 11, lines 45-48].  

As to claim 10, McAllister discloses the communication platform of claim 9, wherein the generating further includes accepting the notification file based on the content review [Column 25, lines 32-35]. 

As to claim 11, McAllister discloses the communication platform of claim 8, wherein the one or more processors are further configured to initiate a communication attempt with the user contact based on the customized notification profile [Column 13, lines 37-42]. 

As to claim 13, McAllister discloses the communication platform of claim 8, wherein the notification file is an audio file [Column 19, lines 19-23]. 

As to claim 14, McAllister discloses the communication platform of claim 9, wherein the notification file is an audio file, and wherein the content review includes transcribing the communication and performing a keyword analysis of the transcribed communication [Column 19, lines 19-23].  





Allowable Subject Matter
Claims 15-20 are allowed.
Claims 2-6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        September 25, 2022